Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 8/21/2019.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 16-20 are newly added. 
4.	Claims 1 and 15 are independent claims. 


Specification
The disclosure is objected to because of the following informalities:
Specification should be amended to “shopping malls” in paragraphs [91], [94] and [112].
Appropriate correction is required.


Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 should be amended to “user 
Claim 15 should be amended to “registering user information and associating a user image with one or more vendors;” to read more clearly. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (hereinafter “Jeong”), U.S. Published Application No. 20200088463 A1 which claims priority to KR 10-2018-0111257 dated 2018-09-18. 
Claim 1:
Jeong teaches A refrigerator comprising:  
a storage chamber; (e.g., storage room of refrigerator par. 9; The refrigerator includes a main body including a storage room FIG. 12 is a diagram illustrating an embodiment in which a food is identified in an image of inside-storage-room captured by a camera; par. 74; Referring to FIGS. 2 and 3, the refrigerator 100 may include a main body 10, a storage room 11, 12 and 13, )
a camera configured to capture images of an outside and an inside of the storage chamber;  (camera capturing inside of refrigerator which includes the outside and inside of the storage room par. 10; a camera disposed to capture the storage room is provided par. 24;  FIG. 12 is a diagram illustrating an embodiment in which a food is identified in an image of inside-storage-room captured by a camera; par. 108; The 
a memory configured to store user information corresponding to a user image for a user (e.g., memory configured to store user face image or food image par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100. Par. 112; The processor 110 may store, in the memory 120, an image captured by one of the front camera 151 and the internal camera 152. Par. 182;  Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door.)
and one or more vendors associated with the user;  (e.g., storing information on the food and scanning a barcode reveals the vendor associated with the food or linking a product shopping website that may be a vendor par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food image and food name acquired in the food recognition module 121. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire 
a processor configured to determine when one of the captured images corresponds to the user image, to identify a product included in one of the captured images, (e.g., recognizing food based on the captured image par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120.)
and to acquire product information associated with the identified product when a refrigerator door to access the storage chamber is opened or closed; (e.g., scanning barcode or capturing the packaging of the food when the refrigerator door is opened or closed par. 147; The processor 110 may acquire an image in which 
and a display, wherein the processor further: 
associates information related to the opening or closing of the refrigerator door, the product information, and the user information as a product use history, (e,g., when opening the refrigerator door, identify a person and associating the person with their food intake history par. 309; For example, the processor 110 may, when the user is identified through the fingerprint sensor 163 of the refrigerator handle, a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152 or a pressure change detected by the pressure sensor 164 of the 
and controls the display to present purchase recommendation list determined based on the product use history (e.g., based on a frequently used food ingredient running low within the refrigerator, (i.e., based on product use history)  present a message to buy more (i.e., purchase recommendation list) par. 291;  Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.) together with connection information for an associated one of the vendors in response to receiving a prescribed user input. ( e.g., input to an object to execute a vendor website via browser  par. 290; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)
Claim 2 depends on claim 1:
Jeong teaches wherein, the camera includes a first camera that captures images of the outside of the storage chamber and a second camera that captures images of the inside of the storage chamber, (camera capturing inside or outside of a storage room within a refrigerator par. 10; a camera disposed to capture the storage 
and the processor analyzes an image captured through the first camera to identify matched user information and analyzes an image captured through the second camera to acquire the product information. (e.g., capturing image of food item which may include packing information  par. 148; n a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120)
Claim 3 depends on claim 2:
wherein when an opening of the refrigerator door is detected, the processor captures a face image of a person through the first camera to detect a face region (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. ) and analyzes data of the detected face region based on a model generated according to an artificial intelligence algorithm to classify the person. ( e.g., analyzing face based on trained model to classify the person based on age or gender par. 162; As another example, when an image of a user face is input to the trained model, an augmented-reality object resembling the user face may be acquired. FIG. 14 is a diagram illustrating an example augmented-reality object. par. 299; When a personal information-based object is selected, an augmented-reality object associated with the user, for example, an object resembling the user face or an object appropriate for the user age, occupation and personality, may be provided. Par. 306; The processor 110 may acquire information on the age and gender of the user based on the user face captured by the internal camera 151,)
Claim 4 depends on claim 2:
Jeong teaches wherein when an opening of the refrigerator door is detected, the processor extracts feature points from a product image captured through the second camera and performs visual recognition based on the extracted feature points to classify the product. (e.g., when opening a refrigerator door, capturing the carrot and classifying the carrot based on shape, size and color par. 107; In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100. Par. 164; The various types of comparison food images may include a number (for example, tens or hundreds) of food images for each type of food. In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. Par. 162; For example, when a food image is input to the trained model, an augmented-reality object resembling the food may be acquired. par. 164; As described above, an augmented-reality object resembling an actual food shape may be acquired using the trained model. Par. 309; a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152)
Claim 5 depends on claim 1:
Jeong teaches wherein, when a first input associated with a user information registration mode is received, the processor controls the display to present first screen information related to selecting an image to be registered as user information through network communication, (e.g., registering a user as a augmented reality object image; par. 304; Alternatively, the processor 110 may acquire an augmented-reality object based on user feature information (age, etc.) of the user or 
and when a second input for selecting the image to be registered using the first screen information is received, the processor controls the display to present second screen information for selecting a vendor to be associated with the selected image.  (e.g., linking a food item with a vendor website par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked.  Par. 291; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)
Claim 6 depends on claim 2:
Jeong teaches wherein, the first camera is located at an interior of the refrigerator with respect to the refrigerator door, and the processor outputs a command for the first camera to capture an image of a user in response to determining that a hinge provided on a side of the refrigerator door is rotated at least a prescribed angular distance after the refrigerator door is opened. (e.g., capturing an image in response to opening the refrigerator door Examiner considers the 
Claim 7 depends on claim 2:
Jeong teaches wherein, the first camera is located on an exterior of the refrigerator with respect to the refrigerator door, and the processor outputs a command for the first camera to capture capturing an image of a user in response to detecting determining that the user approached the refrigerator door and determining that the refrigerator door has been opened. (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151.par. 147; As another example, the processor 110 may, when a user approach is detected through the proximity sensor 161 or the front camera 151, control the front camera 151 or the internal camera 152 to perform 
Claim 8 depends on claim 7:
Jeong teaches wherein when a touch input is applied to the display, the processor controls the display to output identification information of the user recognized based on the image acquired through the first camera (e.g., in response to touch input for a recipe, displaying an interactive user-customized augmented object based on the information acquired by camera  par. 162; As another example, when an image of a user face is input to the trained model, an augmented-reality object resembling the user face may be acquired. FIG. 14 is a diagram illustrating an example augmented-reality object. par. 299; When a personal information-based object is selected, an augmented-reality object associated with the user, for example, an object resembling the user face or an object appropriate for the user age, occupation and personality, may be provided. Par. 306; The processor 110 may acquire information on the age and gender of the user based on the user face captured by the internal camera 151 par. 346; The processor 110 may identify the user through face recognition, voice recognition, etc., and based on a cooking skill level included in profile information of the identified user, provide different recipes.)
and to output a graphic object related to providing a purchase recommendation connection with outputting the identification information. (e.g., output an augment reality object related to a link to a shopping website (i.e., a purchase recommendation connection) par. 289; FIG. 21 is a diagram provided to explain an 
Claim 13 depends on claim 1:
Jeong teaches further comprising a sensor configured to detect user proximity, wherein in response to detecting a proximity of a user, the processor controls the camera to capture a face image of the user through (e.g., capturing a face based on proximity sensor par. 113; The proximity sensor 161 is a sensor detecting an object, for example without contact, which may be used to detect the presence of object near the refrigerator 100. The proximity sensor 161 may be disposed on a front surface of at least one of the doors 20, 30, 40 and 50, and one or more proximity sensors may be provided. Par. 147; As another example, the processor 110 may, when a user approach is detected through the proximity sensor 161 or the front camera 151, control the front camera 151 or the internal camera 152 to perform capturing.)
and controls the display to output notification information related to a product purchase based on a product use history of the user matched to the captured face image. (after identifying a user based on face recognition method, displaying a message to induce purchase of a product based on user profile information 


Claim 15:
Jeong teaches A method of managing products in a refrigerator, the method comprising: 
registering user information and associating a user image with one or more vendors; (e.g., registering user information from the barcode of food items and displaying augmented reality objects that are linked to a product shopping website of a vendor as shown in Figure 21 par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food 
capturing an image of an outside of the refrigerator through a first camera after a refrigerator door is opened and recognizing a user included in the captured image of the outside based on the user image; (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. )
capturing an image of an inside of a storage chamber of the refrigerator through a second camera while the refrigerator door is closed after the opening of the refrigerator door, and acquiring product information related to a product included in the captured image of the inside; (e.g., capturing product information of 
storing the acquired product information and information identifying the user as a product use history;  (e.g., keeping track of food based on usage history of the user par. 291; According to an embodiment, a food purchase may be induced based on the augmented-reality object 1510. For example, the processor 110 may control the display 170 to display an augmented-reality object displaying a message inducing purchase of food that has been stored in the refrigerator 100 but not currently stored in the refrigerator 100.)
and displaying a purchase recommendation list together with information identifying one of the vendors based on the product use history. (e.g., based on a 

Claim 16 depends on claim 15:
Jeong teaches wherein the purchase recommendation list and the information identifying the associated one of the vendors are displayed based on receiving a prescribed user input. ( e.g., input to an object to execute a vendor website via browser  par. 290; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)
Claim 17 depends on claim 15:
Jeong teaches wherein the user image includes a face image, and recognizing the user includes comparing a detected face region in the image captured by the first camera to the face image. (e.g., capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. )
Claim 18 depends on claim 15:
Jeong teaches wherein acquiring the product information related to the product included in the captured image of the inside includes extracting feature points from the image, and performing visual recognition based on the extracted feature points to classify the product. (e.g., capturing the carrot and classifying the carrot based on shape, size and color 100. Par. 164; The various types of comparison food images may include a number (for example, tens or hundreds) of food images for each type of food. In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. Par. 162; For example, when a food image is input to the trained model, an augmented-reality object resembling the food may be acquired. par. 164; As described above, an augmented-reality object resembling an actual food shape may be acquired using the trained model. Par. 309; a door open of the refrigerator 100 is detected, and food is identified through an image captured by the 
Claim 20 depends on claim 15:
Jeong teaches wherein the user information associates each of a plurality of user with one or more vendors, and displaying the information identifying the one of the vendors includes identifying one of the vendors associated with the identified user. (e.g., storing information on the food and scanning a barcode reveals the vendor associated with the food or linking a product shopping website that may be a vendor par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food image and food name acquired in the food recognition module 121. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120. Par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. )



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as cited above and applied to claims 1, in view of Vaananen; Mikko,  U.S. Patent  No. 9965798 B1.Claim 9 depends on claim 8:
Jeong teaches wherein when an input to select the graphic object is received, the processor controls the display to present a purchase recommendation list corresponding to a product use history of the recognized user (e.g., selecting an augmented reality object based on a need to replenish to present a web page of food items (i.e., purchase recommendation list) for replenishment 

Jeong fails to expressly teach and displays an "add to cart" graphical object for each product in the list with the connection information of the associated vendor. 

However, Vaananen teaches 
the processor controls the display to present a purchase recommendation list corresponding to a product use history of the recognized user; (e.g., displaying a shopping list of deficient food items (i.e., purchase recommendation list corresponding to a product use history) from a user refrigerator col. 29 line 1; For example, the GPU 210 or 240 and/or CPU 290 determines that since Sunday 1 kg of fish 258, 500 gm of chicken 252, 250 gm of carrots 249, 2 cartons of milk 253, etc., have been consumed by the user. The CPU 290 updates the shopping list to include information of the deficient food items 259. For example, the shopping list is updated to include 1 kg of fish, 250 gm of broccoli, and 2 dozen eggs. The updated shopping list is displayed in the user interface 315 as illustrated in FIG. 10B.)
and displays an "add to cart" graphical object for each product in the list with the connection information of the associated vendor. (e.g., displaying “add to cart” as shown in Figure 9 and 10B in connection with vendor grocers as shown in Figure 9 col. 13 line 7; The changed shopping list is displayed to the user for approval via the user interface 285. If the user approves the suggested items and pays for the items in cart, the CPU 290 sends the shopping list to a grocer. The CPU 290 stores the trainer's suggested items for future reference such that the next iteration of shopping list also contains all or some of the suggested food items 259. col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart)

	In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list to be added to a shopping cart as taught by Vaananen to provide the benefit of quickly facilitating the delivery of food items that need to be replenished. 

Claim 10 depends on claim 9:
As noted above, Jeong/Vaananen teaches  wherein when an input to select the "add to cart" graphical object is received, the processor executes an "add to cart" function for a corresponding recommended purchase product and controls the display to output a purchase graphical object for paying for the corresponding recommended purchase product. (e.g., adding shopping list items to cart to pay for items Vaananen; col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart. Once the user makes payment through the user interface 315 integrated with an online payment gateway, the CPU 290 sends the shopping list information to the food delivery agent 700 or to a grocery shop. )

Claim 14 depends on claim 1:
Jeong fails to expressly wherein while the purchase recommendation list for a first user is displayed, the processor controls the display to modify the purchase recommendation list to include a recommended purchase product for a second user based on receiving a prescribed input.
However, Vaananen teaches wherein while the purchase recommendation list for a first user is displayed, the processor controls the display to modify the purchase recommendation list to include a recommended purchase product for a second user based on receiving a prescribed input. (e.g., next iteration input to a user’s shopping list may be an food item recommended by a trainer col. 7 line 66;  For example, the post depicts that the user's refrigerator 225 contains burger buns, pasta sauce, pasta, etc., which the trainer considers unfit for the user's health. The trainer comments on the user's post to switch to oats, salmon, avocado, and carrots instead. The application 263 extracts the trainer's comment from the user's Facebook application 
In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list of food items recommended by other users as taught by Vaananen to provide the benefit of collaborating with trainers to provide a healthier lifestyle.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as cited above and applied to claims 1 and 15, in view of Cheatham et al. (hereinafter “ Cheatham”),  CN 107850384 A. 
Claim 11 depends on claim 1:
Jeong teaches wherein the purchase recommendation list is (e.g., displaying a food item to purchase when the food item needs to be replenished par. 291; Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing 

Jeong fails to expressly teach list is sorted. 
However, Cheatham teaches list is sorted. (e.g., sorting a log entry which includes type of food, timestamp, amount of removal of food by User ID 
Claim 18. The food storage system according to claim 1, wherein the log comprises an access time, access the cell identity of the person and the removal of food.
Claim 26. The food storage system according to claim 1, wherein each log entry comprises user ID and type of food.
Claim 27. The food storage system according to claim 26, wherein each log entry further includes a timestamp.
Claim 36. The food storage system according to claim 1, wherein the log is configured to output item list. 
Claim 37. The food storage system according to claim 36, wherein the item list sorted by user ID.)

	In the analogous art of managing a profile of each user that uses a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile usage information of multiple users as taught by taught by Jeong to be sorted as taught by Cheatham to provide the benefit of quickly organizing to compare desired information in effort to better understand the relationships of the information. 

Claim 19 depends on claim 15:
Claim 19 is substantially encompassed in claim 11; therefore, Examiner relies on the same rationale set forth in claim 11 to reject claim 19.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as cited above and applied to claim 1, in view of Luk et al. (hereinafter “Luk”), U.S. Published Application No. 20160162715 A1.
Claim 12 depends on claim 1:
Jeong fails to expressly teach wherein at least one of food information, expiration date information, or output time information of the identified product is included in the purchase recommendation list.

However, Luk teaches wherein at least one of food information, expiration date information, or output time information of the identified product is included in the purchase recommendation list. (e.g., presenting a notification about soon to be spoiled food that needs to be replaced par. 16; In various embodiments, the smart refrigerator system may determine that a food item will deteriorate in quality and/or spoil soon, or has deteriorated in quality and/or has spoiled based on tracking the state of each food item. The smart refrigerator system may generate a notification regarding the deterioration in quality/spoiling and present the notification to a user on a refrigerator display or on a user device.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180053440 A1 Staveley; Alex
e.g., shopping list related advertising based on food history usage. see par. 36; In some embodiments, certain offers may be pushed to the user according to various characteristics of the offer, including time-sensitive offers (e.g., a certain discount available only for the next hour), inventory-sensitive offers (e.g., the grocery service desires to sell a certain amount of a particular product), and/or usage history-sensitive offers. The grocery service may not have direct access to a usage history of the user but may instead maintain an inventory of active offers, and the ITR computing device may direct to the grocery service an indication of which active offers are related to the user's usage history, such that the grocery service and/or the ITR computing device may push relevant offers to the user.
US 20170219276 A1 Wang et al. 

US 20130067375 A1 Kim et al.
See abstract; The present invention relates to a refrigerator including a terminal and to a method for controlling same, and particularly, to a refrigerator including a terminal and to a method for controlling same which can visually provide necessary information to a user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145